TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00368-CV


LaSonya Miggins Eskridge, Appellant

v.

Lee Andrew Eskridge, Sr., Appellee




FROM THE DISTRICT COURT OF HAYS COUNTY, 207TH JUDICIAL DISTRICT
NO. 08-1865, HONORABLE WILLIAM HENRY, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N
 
		LaSonya Miggins Eskridge sought to appeal from the Agreed Decree of Divorce
signed on February 26, 2009.  The appellate record was due to be filed April 27, 2009.  The
trial court clerk notified this Court's clerk that appellant had not paid or made arrangements to pay
for the appellate record.  By letter dated July 16, 2009, this Court notified appellant that she must
pay or make arrangements to pay for the record and that she must file a status report on the appeal. 
The letter directed appellant to respond by July 27, 2009.  She was cautioned that failure to comply
could result in dismissal of this appeal.  The record has not been filed.  Appellant has not filed a
report or response.

		This appeal is dismissed.  See Tex. R. App. P. 42.3(b), (c).


  
						G. Alan Waldrop, Justice
Before Chief Justice Jones, Justices Waldrop and Henson
Dismissed
Filed:   August 21, 2009